Citation Nr: 0702864	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-38 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

2.  Entitlement to an increased evaluation for residuals of a 
back injury, currently evaluated as 40 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgette Bolinger, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1964 to 
February 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Post traumatic stress disorder (PTSD) is manifested by 
the veteran being alert, and oriented to time, person, and 
place, with clear speech and no suicidal or homicidal 
ideations.

2.  Prior to September 26, 2003, residuals of a back injury 
were manifested by back pain.  On and after September 26, 
2003, residuals of a back injury are manifested by 
thoracolumbar spine flexion to 35 and 90 degrees.

3.  Radiculopathy of the right and left lower extremity is 
manifested by radiating pain, tingling, and numbness.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

2.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 40 percent for residuals of a back 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

3.  On and after September 26, 2003, the criteria for an 
evaluation in excess of 40 percent for residuals of a back 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

5.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for PTSD and residuals of a back 
injury, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claims, a September 
2003 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In addition, 
November 2004 and January 2006 letters satisfied the duty to 
notify.  The September 2003 letter also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, private treatment records, and Social Security 
Administration (SSA) records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply to the claims for 
increased evaluations for PTSD and radiculopathy of the right 
and left lower extremities, because the appeals of those 
issues are based on assignments of initial ratings for 
disabilities following the initial awards of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claims and the 
initial rating decisions is most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Increased initial evaluation for PTSD

Service connection was granted for PTSD by a November 2003 
rating decision, and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
February 13, 2003.

In March 2002, the veteran was admitted to a VA medical 
center for alcohol detoxification.  Upon sobering up, the 
veteran reported no audio or visual hallucinations, 
delusions, paranoia, and no suicidal, homicidal, or otherwise 
violent ideations.  Upon examination, the veteran was alert, 
awake, oriented, and appropriately dressed, but poorly 
groomed.  There was normal psychomotor functioning with mild 
fine tremor, cooperative attitude, sad affect, upset mood, 
organized and logical thought processes, coherent and goal-
directed thoughts, no flight of ideas or loose associations, 
impaired insight, and impaired judgment.  A global assessment 
of functioning (GAF) score of 10 was assigned, which 
contemplates PTSD manifested by a persistent danger of 
severely hurting self or others, for example, recurrent 
violence, or persistent inability to maintain minimal 
personal hygiene, or serious suicidal act with clear 
expectation of death.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-47 (2004) (DSM-IV).  On March 10, 
2002, the veteran was discharged.  The veteran reported he 
had no suicidal or homicidal ideations.  The veteran was 
alert and oriented with clear thought processes, no evidence 
of psychosis, and a bright affect.  The diagnoses were 
alcohol dependence and bipolar disorder.  A GAF score of 45 
was assigned, which contemplates serious symptoms such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, such as having no 
friends or being unable to keep a job.  See DSM-IV, 46-47.

In a July 2002 VA medical record, the veteran noted he was 
brought to the emergency room (ER) by someone at a bar where 
he was drinking.  The veteran reported that he lived with his 
wife of 11 years, and denied suicidal or homicidal ideations 
and audio or visual hallucinations.  The veteran was oriented 
to time, person, and place, but there was almost no eye 
contact.  The veteran was admitted for alcohol 
detoxification.  Upon admission, the GAF score was 10, which 
contemplates a persistent danger of severely hurting himself 
or others, for example, recurrent violence, or a persistent 
inability to maintain minimal personal hygiene, or serious 
suicidal act with clear expectation of death.  See DSM-IV at 
46-47.  The diagnoses were alcohol dependence and bipolar 
disorder.  Upon discharge, the veteran displayed a positive 
mood and denied suicidal and homicidal ideations and 
hallucinations.  The GAF score was 80, which reflects that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, for example, difficulty 
concentrating after a family argument, or there is no more 
than slight impairment in social, occupational, or school 
functioning, such as temporarily falling behind in 
schoolwork.  See DSM-IV at 46-47.  In a December 2002 VA 
medical record, the veteran reported a relapse of alcohol 
use.  The veteran denied suicidal ideations.  In a December 
23, 2002 discharge summary, alcohol dependence and bipolar 
disorder were diagnosed and a GAF score of 80 was assigned, 
which, as noted above, contemplates symptoms that are 
transient and expectable reactions to psychosocial stressors 
or a slight impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.

A December 26, 2002 VA medical record showed the veteran 
presented to the ER and was admitted for alcohol 
detoxification.  Upon examination, the veteran was alert and 
oriented to time, person, and place, tired, and unkempt.  In 
a December 27, 2002 VA record, the veteran presented with 
suicidal ideations and reported relapse of alcohol use.  The 
veteran was alert, calm, sedate, cooperative, and oriented to 
time, person, and place.  There was good eye contact, grossly 
intact memory, a restricted affect, articulate and organized 
thoughts, and intact and adequate judgment.  A GAF score of 
51 was assigned, which contemplates moderate symptoms such as 
flat affect, circumstantial speech, occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, such as having few friends and having conflicts 
with peers or coworkers.  See DSM-IV, 46-47.

In a January 2003 VA medical record, the veteran reported 
audio hallucinations, but denied suicidal and homicidal 
ideations and visual hallucinations.  The veteran reported 
sleep difficulty and living with his daughter.  In a February 
7, 2003 VA discharge summary, the principal diagnosis was 
bipolar disorder.  The examiner noted the veteran had been 
hospitalized one week prior for psychiatric and alcohol 
detoxification issues.  The veteran reported current 
depression and suicidal ideations.  Upon examination, the 
veteran was easily aroused and oriented to time, person, and 
place.

A July 2, 2003 VA medical record indicated the veteran was 
admitted to the ER and then a psychiatry unit for alcohol 
detoxification.  In another July 2 VA record, the veteran 
reported an alcohol relapse and suicidal ideations.  The 
veteran was married and lived with his spouse.  The veteran 
was oriented to time, person, and place, was remorseful, 
embarrassed, had a modest modulation of affect, somber mood, 
fluent speech, normal thought processes, normal perceptions, 
fair past and recent memory, fair concentration, normal 
visuospacial ability, average intelligence, and fair to good 
insight.  The GAF score on admission was 30, which 
contemplates that the veteran's behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment, such as sometimes 
being incoherent, acting grossly inappropriately, or having a 
suicidal preoccupation, or an inability to function in almost 
all areas of life, such as staying in bed all day or having 
no job, home, or friends.  See DSM-IV, at 46-47.  In a July 
7, 2003 VA record, the veteran was alert, oriented to time, 
person, and place, behaviorally calm, and appropriate.  In a 
July 7 discharge summary, the principal diagnosis was alcohol 
dependence with history of bipolar disorder.  The veteran was 
affable and cooperative throughout the hospitalization.  Upon 
discharge, the GAF score was 60, which, as noted above, 
contemplates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See DSM-IV, 46-
47.

In a July 2003 lay statement, a friend of the veteran's 
stated that the veteran was on edge, jumpy, and looked over 
his shoulder.  The friend stated that the veteran disliked 
crowds and people, had hallucinations, anxiety attacks, 
flashbacks, nightmares, trouble sleeping, dizzy spells, 
depression, headaches, a startle response, had to sit with 
his back to the wall, and avoided Vietnam memories.  In 
another July 2003 lay statement, another friend of the 
veteran's reported that the veteran had Vietnam memories, 
mood swings, was a loner, didn't like crowds, was suspicious, 
had intrusive thoughts, difficulty sleeping, depression, 
difficulty concentrating, irritability, and a bad short term 
memory.  

In an August 2003 statement, the veteran stated that he was 
always on guard, had flashbacks, nightmares, self-isolates, 
did not like crowds, and had to sit where he could see what 
was going on.  The veteran also reported anxiety attacks, 
suspiciousness, violence and anger problems, bad short term 
memory, suicide attempts, and auditory hallucinations.  The 
veteran stated that he began drinking as a way to cope with 
Vietnam memories. 

An October 2003 VA PTSD examination was conducted.  The 
veteran reported one or two Vietnam nightmares per year and 
daily intrusive thoughts.  The veteran had been married three 
times and lived with his third wife.  The veteran reported he 
was uncomfortable in crowds and did not go to movies or other 
public venues, but occasionally went to a restaurant with his 
wife.  The veteran stated that he occasionally went fishing 
when his brother visited and was in contact with his children 
from his first marriage.  The veteran denied manic episodes, 
but reported sleep difficulties, and efforts to avoid 
thoughts and feelings of Vietnam.  The examiner noted the 
veteran had been hospitalized 25 times in the psychiatric 
unit for alcohol dependence and bipolar disorder since 1997.  
Upon examination, the veteran was alert and oriented to time, 
person, place, and object, had a restricted affect, indirect 
and downcast eye contact, dysphoric mood, intact hygiene, no 
current report of lethality or subjective depression, and 
intact recent memory.  The diagnoses were alcohol dependence 
and mild to moderate PTSD.  A GAF score of 60 was assigned, 
which contemplates moderate symptoms such as flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as having few friends and having conflicts with peers or 
coworkers.  See DSM-IV, 46-47.

VA medical records show the veteran was hospitalized from 
July 3-7, 2004 for alcohol dependence.  On admission, the 
veteran's GAF score was 35, which contemplates some 
impairment in reality testing or communication, such as 
illogical, obscure, or irrelevant speech, or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood, such as depressed man who avoids 
friends, neglects family, and is unable to work.  See DSM-IV, 
46-47.  The veteran denied suicidal and homicidal ideations 
and hallucinations.  The veteran was alert and oriented to 
time, person, and place, somewhat disheveled, cooperative, 
friendly, and had a depressed mood and congruent affect.  
There was fluent speech with a slow rate and low tone, mostly 
organized thought processes that were occasionally mildly 
confused, poor memory, fair concentration, average 
intelligence, poor judgment, and fair insight.  Upon 
discharge, the veteran was stable and a GAF score of 60 was 
assigned, which contemplates moderate symptoms such as flat 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends and having conflicts 
with peers or coworkers.  See DSM-IV, 46-47. 

VA medical records indicate the veteran was hospitalized from 
September 16-21, 2004 for alcohol dependence.  The veteran 
reported depression but denied suicidal and homicidal 
ideations and audio or visual hallucinations.  Upon 
admission, the GAF score was 40, which contemplates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  See DSM-IV, 46-47.  
Upon discharge, the veteran's GAF score was 55, which, as 
noted above, contemplates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV, 46-47.

A September 27, 2004 VA medical record indicated the veteran 
reported that he was separated from his wife.  The veteran 
reported he was tired and had difficulty concentrating and 
making decisions.  Another record from that day found the 
veteran alert and oriented to person, place, and time.  A 
September 28, 2004 VA medical record noted the veteran was 
less confused, was goal directed, and was oriented to person, 
place, month, year, and president.  September 29, 2004 VA 
records noted the veteran was alert and oriented to time, 
person, and place, was calm, and had clear speech.  There was 
depression, a flat affect, and a congruent mood.  A September 
29 discharge note diagnosed alcohol withdrawal and noted the 
veteran was alert and oriented.  An October 2004 VA record 
noted the veteran was alert and oriented to time, person, and 
place.  

VA medical records indicate that on March 10, 2005, the 
veteran was found disoriented at a local restaurant and was 
brought to the VA ER.  Upon evaluation, the veteran was 
easily agitated and afraid he was going to hurt someone or 
himself.  The veteran was oriented to time, person, and 
place, and had a normal mood, affect, and memory.  The 
diagnosis was alcohol intoxication.  The veteran was 
discharged to psychiatry.  In a March 10, 2005 psychiatry 
inpatient treatment plan for depressive symptoms, it was 
noted that the veteran had inadequate hygiene, self-isolated, 
had suicidal ideations, depressed mood, and was withdrawn.  
The veteran was admitted for substance abuse, depression, and 
psychosis.  In an admission review, the veteran was 
intoxicated.  The veteran was oriented to his own abilities 
but was disoriented as to time.  The veteran was independent 
in his activities of daily living.  Although the veteran 
reported current suicidal ideation, there was no plan.  The 
veteran had a labile affect and slurred speech.  There were 
no homicidal ideations.  A VA medical record from later in 
March 2005 noted that upon admission, the veteran's GAF score 
was 40, which contemplates some impairment in reality testing 
or communication, illogical, obscure, or irrelevant speech, 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood, such as a 
depressed man who avoids friends, neglects family, and is 
unable to work.  See DSM-IV, 46-47.

In a March 11, 2005 VA medical record, the veteran reported 
self-isolation, but that he was married and lived at home.  
Upon examination, the veteran was oriented to person and 
place, had a flat affect, was sad, and looked disheveled.  
The veteran had clear speech.  In a March 14, 2005 VA record, 
the veteran denied suicidal or homicidal ideations.  In a 
March 15, 2005 VA record, the veteran was alert, oriented to 
person, place, and time, and was calm and had clear speech.  
There were no suicidal or homicidal ideations.  In a March 
16, 2005 VA medical record, the veteran was alert and 
oriented to person, place, and time, calm, and had 
appropriate behavior, with clear speech.  A March 17, 2005 VA 
record indicated the veteran was alert, and oriented to time, 
person, and place.  The veteran denied suicidal and homicidal 
ideations and audio and visual hallucinations.  That same 
day, the veteran was found cheerful and calm, with clear 
speech.  A March 17 discharge note assigned a GAF score of 
56, which contemplates moderate symptoms such as flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as having few friends and having conflicts with peers or 
coworkers.  See DSM-IV, 46-47.  The principal diagnosis was 
alcohol dependence.  

In a June 2005 VA medical record, the veteran reported that 
he got along well with his wife and children.  

A January 2006 VA PTSD examination was conducted.  The 
veteran acknowledged many medical and psychiatric 
hospitalizations due to alcoholism.  The veteran reported 
that prior to the March 2005 hospitalization, his mood had 
been good.  The veteran reported impaired thought processes 
and improving memory.  The veteran reported an ability to 
minimally maintain his personal hygiene, but acknowledged 
that just yesterday, his wife had to prod him to take a 
shower after 3 or 4 days of not doing so.  The veteran 
reported depression, but could not describe any indicators of 
depression.  The veteran reported sleeping 2-3 hours per 
night due to an inability to fall asleep, but no nightmares.  
The veteran denied suicidal or homicidal ideations or 
thoughts, delusions, hallucinations, and ritualistic or 
obsessive behaviors.  The veteran denied significant panic 
attacks, but endorsed occasional nervous stomach due to 
"scary feelings."  

The examiner noted that when asked about his symptoms over 
the last two to three years, the veteran had difficulty 
describing psychiatric symptomatology with consistency.  The 
examiner stated the veteran's representation had primarily 
been acute intoxication, so that psychiatric symptomatology 
was difficult to ascertain.  The examiner noted that at that 
time, the veteran was not in any consistent psychiatric 
treatment.  The examiner also noted that although the 
veteran's reporting was highly inconsistent and he may have 
been intoxicated at the time of the examination, he did 
report depression, wanting to get away from people, and 
wanting to cry at times and to laugh at times.  The veteran 
stated that he was only able to sleep when acutely 
intoxicated but then stated he had not drank alcohol in 2 or 
3 weeks.  When confronted with the discrepancy, the veteran 
stated he took medication to sleep.  The veteran also 
complained of anger.  The examiner reiterated that the 
veteran's reporting appeared random, inconsistent, and was 
unlikely to be a valid indicator of the veteran's current 
condition.  

Upon mental status examination, the veteran was oriented to 
person, place, and time, but he was unable to state what 
floor of the hospital he was on.  The veteran was casually 
dressed, had appropriate behavior and an upbeat and jovial 
mood.  There was intermittent eye contact and slow, 
tangential, and circumlocutious speech.  There was some 
impaired impulse control due to significant intoxification 
and anger.  The examiner noted that the veteran was not 
obviously intoxicated but his speech was tangential, 
circumlocutious, and moderately slurred and the examiner 
found it very likely that he had some alcohol in his system 
at the time of the examination.  The examiner noted that at 
this time, the veteran clearly had significant alcohol 
dependence and that the PTSD symptoms were very unclear due 
to the high level of alcohol use.  The veteran indicated 
daily memories of Vietnam and when he began to speak about 
them he became quickly tearful and acknowledged that he 
avoided watching the news.  The veteran also reported anger 
and irritability, but it was difficult to determine whether 
this was alcohol or PTSD.  The examiner concluded that the 
veteran's GAF score, quality of life, and poor psychosocial 
functioning were almost completely due to alcohol dependence.  
The examiner assigned a GAF score of 53, which contemplates 
moderate symptoms such as flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends and having conflicts with peers or coworkers.  See 
DSM-IV, 46-47.

A February 18, 2006 VA medical record indicated the veteran 
was tearful and intoxicated.  The veteran's wife stated he 
was suicidal.  The veteran was oriented to time, person, and 
place, but had slurred speech.  The veteran was hospitalized 
from February 19-24, 2006 for alcohol detoxification and PTSD 
symptoms.  The primary diagnosis was alcohol dependence and 
the secondary diagnoses were PTSD and bipolar disorder.  

The veteran's current 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, mild memory loss, 
such as forgetting names, directions, recent events.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support an evaluation in excess of 30 percent for PTSD.  The 
Board initially notes that it isn't clear from the medical 
evidence of record whether all or some of the veteran's 
symptoms were due to PTSD, other psychological disorders, or 
to alcohol dependence.  But even if all the symptoms are 
attributable to PTSD, the evidence does not support an 
increased evaluation.  The veteran's GAF scores ranged from 
10 to 80, which contemplates PTSD symptoms ranging from, at 
worst, a persistent danger of severely hurting self or 
others, or persistent inability to maintain minimal personal 
hygiene, or serious suicidal act with clear expectation of 
death to, at best, PTSD symptoms that, if present, are 
transient and expectable reactions to psychosocial stressors 
or are more than slight impairment in social, occupational, 
or school functioning.  The lowest GAF scores were assigned 
just prior to hospitalizations for alcohol detoxification and 
the highest GAF scores were assigned just prior to discharge.  
The majority of the GAF scores are over 50, which indicates 
moderate PTSD symptoms.  The GAF scores thus do not clearly 
indicate that an increased evaluation is required, and 
moreover, although GAF scores are important in evaluating 
mental disorders, see Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria. 

The objective medical evidence of record consistently found 
the veteran alert, oriented to time, person, and place, with 
clear speech and no suicidal or homicidal ideations.  Less 
consistently, the veteran reported sleep difficulties, but no 
hallucinations.  The veteran was noted to have poor grooming, 
depression or a depressed mood, a sad or flat affect, intact 
memory, a calm demeanor, and organized and logical thought 
processes.  The veteran reported self-isolation, but remained 
married, visited with his children from his first marriage, 
had several friends, and occasionally fished with his 
brother.  Most recently, the veteran reported he did not have 
significant panic attacks.  Accordingly, the criteria for a 
50 percent evaluation have not been met.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (50 percent evaluation assigned 
for symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  
Accordingly, an evaluation in excess of 30 percent for PTSD 
is not warranted.

Increased evaluation for residuals of a back injury

Service connection was granted for residuals of a back injury 
by a December 1997  rating decision, and a 20 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective March 17, 1993.  The veteran filed a 
claim for entitlement to an increased rating for residuals of 
a back injury in August 2003.  In an April 2006 rating 
decision, the RO assigned a 40 percent evaluation for 
residuals of a back injury under Diagnostic Code 5293-5295, 
effective February 13, 2003.

In an August 2003 statement, the veteran stated that he had 
had back pain since Vietnam, and that he had to quit his job 
as a meat cutter due to back pain.

An October 2003 VA spine examination was conducted.  The 
veteran reported constant back pain since service that was 
7/10, and 10/10 when aggravated.  There was radiation from 
the back down the bilateral legs.  Aggravating factors 
included sitting, bending, and lifting anything greater than 
30 pounds.  The veteran was not bothered by walking, but was 
uncomfortable in a chair.  The veteran reported back fatigue, 
lack of endurance, and tingling down the lateral sides of the 
bilateral legs.  The veteran had no control of his bladder, 
but attributed it to his medication.  The veteran denied 
bowel loss of control.  The pain woke the veteran up two or 
three times per night.  The veteran did not use a crutch, 
cane, or brace, and was able to conduct activities of daily 
living, such as dressing and bathing himself.  The veteran 
reported he was unable to work, had been on social security 
disability for 11 years, could not hunt or fish, and his son 
had to mow his yard.  

Upon examination, the gait was within normal limits.  There 
was kyphosis and palpable spasm over the lower lumbar 
paraspinal muscle.  Lumbar spine flexion was to 90 degrees, 
extension was to 15 degrees, right lateral bending was to 10 
degrees, left lateral bending was to 15 degrees, and right 
and left rotation were to 20 degrees, all with stated pain 
and facial grimacing.  After repetitive motion, range of 
motion findings stayed the same, except extension was reduced 
to 10 degrees.  There was +2 reflexes bilateral to the lower 
extremities, decreased sensation to sharp and cool touch on 
the right lateral leg and the left lateral calf, and positive 
straight leg raise at 60 degrees on the right leg and at 75 
degrees at the left leg.  The veteran denied radiation of 
pain.  There was intact position sense, 5/5 strength of the 
lower extremities, negative Romberg, and the veteran was able 
to heel and toe walk, tandem walk, and do a deep knee bend.  
The examiner noted a history of traumatic degenerative 
arthritis at L5, S1.  

In a February 2004 letter, a private physician indicated the 
veteran was seen for neck pain in October 2002.  X-rays found 
C5-6 disc space narrowing with spurs.  The diagnosis was 
degenerative joint disease of the cervical spine.  Back x-
rays also found spurs and joint space narrowing.  The 
diagnosis was degenerative joint disease or osteoarthritis of 
the spine.  The prognosis was guarded.  

In a March 2004 VA medical record, the veteran reported low 
back pain.  An April 2004 VA lumbar spine magnetic resonance 
imaging (MRI) report showed mild degenerative disk disease.  
There was broad diffuse disk bulge at L4-5, with no frank 
disk herniation, but the right L4-5 foramen was somewhat 
narrowed.  An October 2004 VA record noted a steady gait.  In 
a December 2004 VA telephone administrative note, the veteran 
reported back pain.  

In a December 2004 letter, a private physician indicated that 
the veteran had low back degenerative changes that affected 
his ability to work.  

In a February 11, 2005 VA telephone administrative note, the 
veteran reported increased lower back and left leg radiation.  
In a July 2005 VA record, the veteran reported low back pain 
with bilateral thigh numbness.  The examiner noted a prior 
MRI showed lumbar spine degenerative joint disease.  In an 
August 2005 VA physical therapy note, the veteran reported 
back pain.  The examiner noted a mild limp and a prior lumbar 
spine MRI showed mild degenerative disk disease. 

A February 2006 VA spine and peripheral nerves examination 
was conducted.  The veteran reported an inservice back 
injury.  The veteran reported daily constant low back pain 
that was 6.5/10, but was 8/10 upon flare-ups.  He reported 
pain upon getting up and down out of a chair.  The veteran 
described the pain as sharp needles sticking in his back for 
a few hours.  The veteran reported shooting pains down both 
legs, and numbness, tingling, and shooting pain all the way 
to the toes.  The veteran denied weight loss, fever, malaise, 
visual disturbance, bowel or bladder incontinence, and 
erectile dysfunction.  The veteran reported dizziness upon 
standing up too fast.  Aggravating factors included standing 
up too quickly, standing longer than 10 minutes, walking up 
and down stairs, bending over, and walking more than 100 or 
200 feet.  The veteran had a cane but did not like to use it.  
The veteran denied incapacitating episodes and bed rest.  The 
veteran stated that his pain did not affect his activities of 
daily living, because he was able to dress and feed himself.  
The veteran could not ride a lawnmower, but was able to 
drive.  

Upon examination, there was cervical spine flexion to 45 
degrees, extension to 20 degrees, lateral bending to 40 
degrees, bilaterally, and full bilateral rotation.  There was 
lumbosacral flexion to 35 degrees, extension to 25 degrees, 
bilateral lateral bending to 30 degrees, right rotation to 10 
degrees, and left rotation to 15 degrees.  After repetitive 
motion, lumbosacral flexion was to 35 degrees, extension was 
to 20 degrees, right lateral bending was to 15 degrees, left 
lateral bending was to 25 degrees, and right and left 
rotation remained the same.  There was pain upon all range of 
motion.  There was also positive straight leg raise, 
decreased sensation in both lower extremities, +2 reflexes of 
the bilateral ankles and knees, downgoing Babinski's 
bilaterally, and +2 pedal pulses bilaterally.  There was a 
slight limp, negative Romberg, intact position sense, and the 
veteran was able to heel, toe, and tandem walk.  The 
diagnoses included lumbar spine degenerative disk disease, 
with radiculopathy in both lower extremities with positive 
straight leg raise.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 26, 2003 in the adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Initially, the veteran's residuals of a back injury were 
rated under Diagnostic Code 5293, for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Currently, the veteran's residuals of a back injury are rated 
under Diagnostic Code 5293-5295.  The hyphenated code 
reflects that the veteran's disability included both 
intervertebral disc syndrome, Diagnostic Code 5293, and 
lumbosacral strain, Diagnostic Code 5295.  38 C.F.R. § 4.27 
(2006).  

Under the previous rating criteria for intervertebral disc 
syndrome, effective from September 23, 2002 to September 26, 
2003, a 40 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent evaluation was assigned for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

On and after September 26, 2003, the revised rating criteria 
for residuals of a back injury assign a 100 percent 
evaluation for unfavorable ankylosis of the entire spine; a 
50 percent evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 40 percent evaluation for 
unfavorable ankylosis of the entire cervical spine, or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
(2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2006).  

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The evidence of record prior to September 26, 2003 indicates 
back pain.  The medical evidence of record does not indicate 
incapacitating episodes.  Accordingly, an evaluation in 
excess of 40 percent is not warranted for residuals of a back 
injury prior to September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  But the codes are not for 
application because there is no objective medical evidence of 
vertebral fracture residuals, ankylosis of the complete, 
cervical, dorsal, or lumbar spine, limitation of cervical, 
dorsal, or lumbar spine motion, intervertebral disc syndrome, 
sacroiliac injury and weakness, or lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5294, 5295 (2002).  

The evidence of record after September 26, 2003 indicates 
lumbar spine flexion to 90 and 35 degrees.  The objective 
medical evidence of record does not otherwise demonstrate 
ankylosis of the thoracolumbar or complete spine.  
Accordingly, an evaluation in excess of 40 percent for 
residuals of a back injury is not warranted after September 
26, 2003.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered an increased evaluation under 
Diagnostic Code 5243, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion. 

Additionally, an evaluation in excess of 40 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because in February 2006, the veteran denied 
incapacitating episodes and bed rest and the objective 
medical evidence of record did not demonstrate incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006); 
see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that the veteran's residuals of a back injury 
are already assigned a separate rating for the neurological 
component of the disability and that in February 2006, the 
veteran denied any bowel or bladder incontinence.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1). 

The Board has also considered an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 (2006), addressing the impact of 
functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  See also Deluca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In this regard, the veteran reported 
back pain of approximately 6/5/10 or 7/10 and 8/10 or 10/10 
upon flare-ups.  The veteran reported the pain was aggravated 
by sitting, bending, lifting, walking more than 100 or 200 
feet, and standing longer than 10 minutes.  He also reported 
back fatigue and lack of endurance.  But the veteran stated 
that was able to conduct his activities of daily living and 
did not use a cane or brace.  The objective medical evidence 
of record showed normal gait or a slight limp and good back 
strength.  In October 2003, repetitive motion decreased 
lumbar spine extension from 15 degrees to 10 degrees.  In 
February 2006, repetitive motion decreased lumbar extension 
from 25 to 20 degrees, right lateral bending from 30 to 15 
degrees, and left lateral bending from 30 to 25 degrees.  But 
these decreased range of motion findings are contemplated 
within the 40 percent evaluation.  The veteran is not 
entitled to an increased evaluation based on these provisions 
because the evidence of record shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within a 40 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

Increased initial evaluation for radiculopathy of the right 
and left lower extremities

In a November 2005 rating decision, the RO assigned separate 
evaluations for right and left lower extremity radiculopathy, 
as secondary to service-connected residuals of a back injury, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective 
February 13, 2003.  

An October 2003 VA spine examination was conducted.  The 
veteran reported back pain since service and radiation from 
the back down the bilateral legs.  The veteran reported back 
fatigue, lack of endurance, and tingling down the lateral 
sides of the bilateral legs.  The veteran had no control of 
his bladder, but attributed it to medication.  The veteran 
denied any bowel loss of control.  The veteran did not use a 
crutch, cane, or brace, and was able to do activities of 
daily living, such as dressing and bathing himself.  The 
veteran reported he was unable to work, had been on social 
security disability for 11 years, could not hunt or fish, and 
his son has to mow his yard.  Upon examination, the gait was 
within normal limits.  There was kyphosis and palpable spasm 
over the lower lumbar paraspinal muscle.  Lumbar spine 
flexion was to 90 degrees, extension was to 15 degrees, right 
lateral bending was to 10 degrees, left lateral bending was 
to 15 degrees, and right and left rotation were to 20 
degrees, all with stated pain and facial grimacing.  There 
was +2 reflexes bilateral to the lower extremities, decreased 
sensation to sharp and cool touch on the right lateral leg 
and the left lateral calf, and positive straight leg raise at 
60 degrees on the right leg and at 75 degrees at the left 
leg.  There was intact position sense, 5/5 strength of the 
lower extremities, negative Romberg, and the veteran was able 
to do a deep knee bend and heel, toe, and tandem walk.  

In a March 2004 VA medical record, the veteran reported low 
back pain.  An October 2004 VA record noted a steady gait.  
In a December 2004 VA telephone administrative note, the 
veteran reported back pain.  In a February 11, 2005 VA 
telephone administrative note, the veteran reported increased 
lower back and left leg radiation.  In a July 2005 VA record, 
the veteran reported low back pain with numbness of the 
bilateral thighs.  In an August 2005 VA physical therapy 
note, the veteran reported back pain.  There was a mild limp. 

A February 2006 VA spine and peripheral nerves examination 
was conducted.  The veteran reported an inservice back 
injury.  The veteran described the back pain as sharp needles 
sticking in his back for a few hours.  The veteran reported 
shooting pains down both legs, and numbness, tingling, 
shooting pain all the way to the toes.  The veteran denied 
weight loss, fever, malaise, visual disturbance, bowel or 
bladder incontinence, and erectile dysfunction.  The veteran 
reported dizziness when he stands up too fast.  Aggravating 
factors included standing up too quickly, standing longer 
than 10 minutes, walking up and down stairs, bending over, 
and walking more than 100 or 200 feet.  The veteran had a 
cane but did not like to use it.  The veteran stated that his 
pain did not affect his activities of daily living, because 
he was able to dress and feed himself.  The veteran could 
ride on a lawnmower, but was still able to drive.  Upon 
examination, there was lumbosacral flexion to 35 degrees, 
extension to 25 degrees, bilateral lateral bending to 30 
degrees, right rotation to 10 degrees, and left rotation to 
15 degrees.  There was pain upon all range of motion.  There 
was also positive straight leg raise, decreased sensation in 
both lower extremities, +2 reflexes of the bilateral ankles 
and knees, downgoing Babinski's bilaterally, and +2 pedal 
pulses bilaterally.  There was a slight limp, negative 
Romberg, intact position sense, and the veteran was able to 
walk on his toes and heels and tandem walk, although he was a 
little off balance.  The diagnoses included lumbar spine 
degenerative disk disease and radiculopathy in both lower 
extremities with positive straight leg raise.  

The veteran's current 10 percent rating for radiculopathy of 
the right and left lower extremities contemplates mild 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).  A 20 percent rating 
is assigned for moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation is assigned for moderately 
severe incomplete paralysis; a 60 percent evaluation is 
assigned for severe incomplete paralysis of the sciatic 
nerve, with marked muscular atrophy; and an 80 percent 
evaluation is assigned for complete paralysis of the sciatic 
nerve that produces foot dangling and dropping, with no 
active movement possible of muscles below the knee and 
flexion of the knee is either lost or very weakened.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(2006).

Here, the evidence of record shows the veteran consistently 
reported radiating pain, tingling, and numbness from his low 
back down his legs, to his toes.  The objective medical 
evidence of record showed positive straight leg raises and a 
diagnosis of radiculopathy, but a normal gait or slight limp, 
no use of assistive devices, and that the veteran performed 
his activities of daily living.  The veteran's paralysis of 
the sciatic nerve, therefore, is properly classified as 
incomplete and mild.  Accordingly, an evaluation in excess of 
10 percent for radiculopathy of the right and left lower 
extremities is not warranted.  

The Board has also considered the issue of whether the 
veteran's PTSD, residuals of a back injury, and radiculopathy 
of the right and left lower extremities, present an 
exceptional or unusual disability picture.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (2006).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  
Certain manifestations of PTSD, residuals of a back injury, 
and radiculopathy of the lower extremities, provide for 
evaluations in excess of those currently assigned, but the 
objective medical evidence reflects that those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent periods of hospitalization due to 
his service-connected disabilities -the hospitalizations of 
record are for alcohol dependence treatment.  Furthermore, 
marked interference of employment has not been shown due 
service-connected disabilities.  SSA records show that the 
disability is primarily due to alcohol dependence.  
Accordingly, the RO's failure to consider or its failure to 
document its consideration of this section was not 
prejudicial to the veteran.





Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.

Prior to September 26, 2003, an evaluation in excess of 40 
percent for residuals of a back injury is denied.

On and after September 26, 2003, an evaluation in excess of 
40 percent for residuals of a back injury is denied.

An initial evaluation in excess of 10 percent for 
radiculopathy of the right lower extremity is denied.

An initial evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


